Acknowledgements
This communication is in response to applicant’s response filed on 11/30/2021.
Claims 1 and 11 have been amended. Claims 7-10 and 13 have been cancelled. 
Claims 1-6, 11-12, and 14-25 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 103 that Khalid (US 20140138435) in view of Jain (US 20180261223) fails to disclose “receiving, via an NFC device operable to communicatively coupled to the smart digital device and external to the smart digital device; forwarding…to an authentication server of a service provider…an authentication indication appended to the encrypted data indicating that a payment card identifier was obtained in response to the payment card being inserted in range of the near-field communication device of the smart digital device; and receiving, from the authentication server of the service provider” as recited in amended claim 1, examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection necessitated by the amendments made to claim 1. 
Regarding applicant’s argument under Claim Rejections - 35 USC § 103 that Khalid (US 20140138435) in view of Jain (US 20180261223) fails to disclose 
Regarding applicant’s argument under Claim Rejections - 35 USC § 103 that dependent claims 2-6, 12, and 14-25 are allowable due to their dependency on claims 1 and 11, examiner respectfully argues that applicant’s argument is moot in light of claim amendments made to claims 1 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid (US 20140138435) in view of Jain (US 20180261223) in further view of Ho (US 11,037,139 B1) in further view of Pattarawuttiwong (US 20190102764).

Regarding Claim 1, Khalid teaches a method (Paragraph 0007 teaches FIG. 2 is a flow chart useful in understanding interaction between the mobile device and contactless transaction card, for example, in support of various possible uses of account or other information from the card via the mobile device), comprising: in response to a verbal item purchase request received by an input device of a smart digital device, requesting, by a purchase application executing on a processor of the smart digital device, authentication of the verbal item request by generating a prompt to bring a payment card within range of a communication interface of the smart digital (Paragraphs 0057, 0080, 0083, and 0027 teach the process to communicate and retrieve account information via the mobile device relates to an action to be implemented through the application, e.g. when a user operates the application on the device to find a product or service to purchase using the application; the user who has enabled contactless payment on the mobile device finds a product or service to purchase using application using audio input; for a purchase transaction, a user can simply select an item or service, and then bring their contactless transaction card within range of the NFC sensor on device to make a transaction; the use of an NFC enabled mobile device allows the device user to “Tap to Pay” with a smart credit or that has EMV contactless transaction technology or the like; the user merely can bring the contactless in response to receipt of the verbal item purchase request, polling, by the processor of the smart digital device, a communication interface of the smart digital device to obtain encrypted data from a contact pad of the payment card placed in range of a near-field communication device of the smart digital device (Paragraph 0057, 0080 teaches the user brings the contactless payment card within proximity of the mobile device and thus within proximity of NFC sensor, in our example formed by the transceiver/chipset and antenna; in our NFC to EMV communication example, the mobile device acts as an initiator and generates the RF field to power the passive target, in this case the EMV chip on the contactless transaction card; RF power is received through magnetic induction through the antenna and converted to power the chip by the power module; upon chip power-up in this manner, the NFC sensor in the mobile device detects signals from the card and effectively notifies the listening application running on the microprocessor that an RF based device with a similar technology is in communication range; the NFC chipset sends the details of the message to the microprocessor for processing thereof via the executing application; when the application identifies an NFC enabled other device as a contactless transaction card, it sends a connection request to the card to signify that it wants to begin data communication to initiate an EMV transaction flow); and receiving encrypted data from the contact pad of the payment card via the near-field communication device of the smart digital device (Paragraphs 0051, 0058, 0060, 0081, and 0062 teach the EMV chip is configured such that the account related transmissions via the RFI transceiver are encrypted; upon successful initiation of the connection, the mobile device and contactless transaction card perform a number of steps to securely transfer account related information from storage in the memory of the card to the mobile device; the records read from the memory of the card may contain information such as primary account number, expiration date, cardholder name, and any relevant issuer or cardholder information; depending on the card issuer and the EMV application on the contactless transaction card, cryptographic information is then checked and security information such as Cardholder Verification Method (CVM) is determined; all details are retrieved from the contactless transaction card without user intervention, and the device begins relevant payment processing).
However, Khalid does not explicitly teach obtaining by the smart digital device, a list of items available for purchase from a plurality of merchants that meet the verbal item purchase request retrieved from a temporary data storage, wherein the temporary data storage is coupled to an application storage and maintains the list of items available for purchase for a predetermined amount of time or until an occurrence of an event that includes either a purchase cancellation or a transaction cancellation; outputting, via an output device of the smart digital device, the list of items available for purchase; receiving, at the smart digital device, a selection of an item to purchase from the list of items available for purchase, wherein the selection of the item for purchase includes a selection of a merchant from the plurality of merchants; outputting an indication of receipt of the purchase transaction confirmation to the output device; and completing a purchase transaction with the selected merchant for the selected item available for purchase.
Jain from same or similar field of endeavor teaches obtaining by the smart digital device, a list of items available for purchase from a plurality of merchants that meet the verbal item purchase request retrieved from a temporary data storage, wherein the temporary data storage is coupled to an application storage and maintains the list of items available for purchase for a predetermined amount of time or until an occurrence of an event that includes either a purchase cancellation or a transaction cancellation (Paragraphs 0012, 0027, 0030, and 0086 teach dialog management using a voice assistant system where the dialog pertains to a shopping experience that enables a user to order one or more items using voice-activated commands provided during a dialog exchange with the voice assistant device; the user device may be a dedicated speech recognition device that may receive input from users by receiving spoken commands, which are converted to signals by the user device and/or by a cloud service, and then processed, such as by an exchange of data with the voice assistant system (VAS); the VAS may compile a cart or order items; from time to time, the VAS may announce details about the cart, such as details about the items in the cart (e.g., item titles, description, etc.), price information, quantity information, and/or other information about items in the cart; in addition, the VAS may determine a service that is able to fulfill an order or at least part of an order based at least in part on prior fulfillment services used by the user and/or based on outputting, via an output device of the smart digital device, the list of items available for purchase (Paragraphs 0046-0047 teach Dialogs in a shopping domain typically consist of multiple turns involving: lists of information (products, pricing, delivery times, etc.).); receiving, at the smart digital device, a selection of an item to purchase from the list of items available for purchase, wherein the selection of the item for purchase includes a selection of a merchant from the plurality of merchants (Paragraphs 0027, 0041, and 0046-0048 teach the VAS may be configured to engage in a dialog to receive an order of one or more items from the user, including facilitating selection and confirmation of items, and cause those items to be fulfilled and delivered to the user using a natural and concise dialog; the dialog engine may assist the user in identification and selection of an item using item data; the item data may include items and associated information for items available for consumption and/or acquisition by the user (e.g., the item data may be a catalog of outputting an indication of receipt of the purchase transaction confirmation to the output device (Fig. 6 and Paragraph 0085 teach "ASK PURCHASE CONFIRMATION" prompted: "With tax, your total comes out to $54.74. Would you like me to place this order?" Clent Docket No. PM14622-US-ORG1intent: "CHECKOUT" confirmation: "yes" name: "PURCHASECONFIRMED" prompted: "OK, order placed."); and completing a purchase transaction with the selected merchant for the selected item available for purchase (Paragraphs 0165-0171 teach Action: Customer requests an item not available on Fresh. Item is available on both Store X and Store Y. Customer: "VAS, order an Echo Dot" VAS: "Store X has Echo Dot for $51.39. Would you like to order it?" Customer: "Yes" VAS: "This item qualifies for free 2-hour delivery between 6 and 8 PM today, from Store Y. Would you like to order from Store Y?" Customer: "Yes." VAS: "Great. Order placed. It will be delivered between 6 and 8 PM today.").
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the base invention in Khalid, which teaches using a payment card to authenticate the purchase of a verbal item request with by communicating with an NFC communication device, to incorporate the teachings of Jain which teaches after receiving the verbal item request obtaining a list of available items and outputting the list to the user for selection.
There is motivation to combine Jain into Khalid because the base invention is improved using a voice assistant system where the dialog pertains to a shopping 
However, the combination of Khalid and Jain does not explicitly teach forwarding, from the smart digital device, the encrypted data in a request to an authentication server of a service provider, wherein the request includes a request to confirm the encrypted data is associated with the payment card, which is authorized to purchase the selected item to purchase, and an authentication indication appended to the encrypted data indicating that a payment card identifier was obtained in response to the payment card being inserted in range of the near-field communication device of the smart digital device; and receiving, from the authentication server of the service provider, confirmation that a purchase transaction related to the selected item is authorized.
Ho from same or similar field of endeavor teaches forwarding, from the smart digital device, the encrypted data in a request to an authentication server of a service provider, wherein the request includes a request to confirm the encrypted data is associated with the payment card, which is authorized to purchase the selected item to purchase, and an authentication indication appended to the encrypted data indicating that a payment card identifier was obtained in response to the payment card being inserted in range of the near-field communication device of the smart digital device (Col. 5, lines 23-59 teaches the mobile pay circuit communicates with the contactless chip on the smart card to receive the authentication code (i.e., cryptogram, identifying customer information, and payment card information) via the contactless logic; the non-cryptogram information in the authentication code (e.g., the payment card information, the customer information, etc.) does not need to be manually entered by a user, and may automatically be populated in the appropriate fields of the graphical user interface upon a contactless transmission of the authentication code (i.e., authentication indication indicating payment card identifier was obtained); the contactless chip transmits the authentication code to the mobile pay circuit by being brought within a threshold proximity to the mobile device sufficient to establish a wireless data handshake; the mobile pay circuit may transmit the cryptogram to the card issuer computing system in an authentication request over the network); and receiving, from the authentication server of the service provider, confirmation that a purchase transaction related to the selected item is authorized (Col. 5 lines 60-67-Col. lines 1-16 the authentication logic at the card issuer computing system can receive what appears to be a normal transaction authorization request and proceed to process the authentication request as a transaction authorization request; the authentication logic can proceed to decrypt the cryptogram from the authentication code, and confirm that the resulting data corresponds to the smart card and the user; if the authentication request passes all of the authentication rules at the card issuer computing system, the authentication logic can transmit an authentication approval back to the mobile device).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the base invention in the combination of Khalid and Jain, which teaches using a payment card to authenticate the purchase of a verbal item request by communicating with an NFC communication device after selecting an item to purchase, to incorporate the teachings of Ho which teaches the authentication server confirming a purchase transaction after receiving encrypted payment data.
There is motivation to combine Ho into the combination of Khalid and Jain because the received information and authentication code are used to determine whether the mobile device associated with the user is authorized to perform transactions with the smart card (Ho Col. 8, lines 62-65). Upon receiving an authentication approval from the card issuer computing system, the mobile pay circuit can confirm that the user and the mobile device is authorized to access and use the charge account(s) associated with the smart card. In which case, the mobile device may complete purchase transactions (Ho Col. 6, lines 35-41).
an NFC device operable to communicatively coupled to the smart digital device and external to the smart digital device.
Pattarawuttiwong from same or similar field of endeavor teaches an NFC device operable to communicatively coupled to the smart digital device and external to the smart digital device (Paragraph 0039 teaches the customer terminal of the POS system may be communicatively coupled to a payment-object reader, either by direct connection, or through wireless connection; the payment-object reader may read data from an NFC device and communicate the data to the customer terminal; the payment-object reader may be a separate component coupled to the customer terminal).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the base invention in the combination of Khalid and Jain, which teaches using a payment card to authenticate the purchase of a verbal item request by communicating with an NFC communication device after selecting an item to purchase, to incorporate the teachings of Ho which teaches an NFC device external to the smart digital device.
There is motivation to combine Pattarawuttiwong into the combination of Khalid, Jain, and Ho because an external NFC device allows the card reader to be in a different area than the smart digital device, which may allow the user to place the NFC device in many different locations. 

Regarding Claim 2, the combination of Khalid, Jain, Ho, and Pattarawuttiwong teaches all the limitations of claim 1 above; however, the combination does not explicitly teach receive the list of identified items available for purchase to the smart digital device for output to the output device of the smart digital device.
Jain further teaches receive the list of identified items available for purchase to the smart digital device for output to the output device of the smart digital device (Paragraphs 0046-0047 teach dialogs in the shopping domain typically consist of multiple turns involving: lists of information (products, pricing, delivery times, etc.)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the base invention in the combination of Khalid, Jain, Ho, and Pattarawuttiwong to incorporate the teachings of Jain to receive the list of identified items available for purchase to the smart digital device for output to the output device of the smart digital device.
There is motivation to further combine Jain into the combination Khalid, Jain, Ho, and Pattarawuttiwong for the same reasons listed above for claim 1.

Regarding Claim 3, the combination of Khalid, Jain, Ho, and Pattarawuttiwong teaches all the limitations of claim 1 above; and Khalid further teaches receiving from the payment card a payment card identifier related to an issuer of the payment card and to an account associated with the payment card (Paragraph 0060 teaches the records read from the memory of the forwarding, from the smart digital device, the payment card identifier to the authentication server for the authentication (Paragraphs 0069-0070 teach the first server is that of an on-line merchant; in a process example like that of FIG. 2 described above; examples of on-line services that might utilize such a server include on-line content stores, on-line catalog services, travel reservation services, etc.; the mobile device may communicate account related information obtained from the card through the network and the to the on-line merchant server (FIG. 3); another exemplary server is a card/account processing server; the on-line merchant server and/or the mobile device may communicate with the card/account processing server to validate the identified account associated with the card); and in response to forwarding the payment card identifier, receiving an authentication result from the authentication server (Paragraphs 0069-0070 teach additional communications are exchanged between the mobile device and the on-line merchant server, for example, to complete a particular purchase transaction; the on-line merchant server and/or the mobile device may communicate with the card/account processing server to validate the identified account associated with the card and authorize payment for a particular purchase transaction against the account).

Regarding Claim 5, the combination of Khalid, Jain, Ho, and Pattarawuttiwong teaches all the limitations of claims 1 above; and Khalid further teaches in response to the payment card being inserted in the near-field communication electrical field associated with the smart digital device, determining whether the payment card is the authorized payment method associated with the smart digital device account (Paragraphs 0015 and 0062 teach the application may use the information from the contactless transaction card to populate text fields in an order form to complete a transaction or to match the user to an established account; the application may support any one or more of a variety of types of account related actions through the mobile device; the mobile device enables the user to complete a purchase transaction by using a contactless payment flow with user confirmation using EMV flow or using cardholder details to complete the purchase transaction using an online payment process; in addition to a payment transaction in relation to the current purchase flow, the mobile device may match the user to an established account).
However, the combination does not explicitly teach accessing a smart digital device account associated with the smart digital device to retrieve an authorized payment method associated with the smart digital device account.
Jain further teaches accessing a smart digital device account associated with the smart digital device to retrieve an authorized payment method associated with the smart digital device account (Paragraph 0040 teaches the dialog engine may leverage user data to interpret a request from the user and/or in generating a reply; the user data may include user transaction history, user interaction history, user preferences, user payment information, user contact and/or address information, and/or other user information typically known to a merchant that electronically interacts with the user via a user device).

There is motivation to further combine Jain into the combination Khalid, Jain, Ho, and Pattarawuttiwong for the same reasons listed above for claims 1 and 11.

Regarding Claim 6, the combination of Khalid, Jain, Ho, and Pattarawuttiwong teaches all the limitations of claim 1 above; however, the combination does not explicitly teach wherein the selection of the item to purchase is received via at least one of: an input to a touchscreen display, an input button, or a voice command.
Jain further teaches wherein the selection of the item to purchase is received via a voice command (Paragraph 0085 teaches name: "PRESENTCANDIDATE" candidate: {ID: "BOOTSUGXKE" price: "$49.99" title: "Fire Tablet, Black" } prompted: "I found Fire Tablet, Black. It's $49.99 before tax."}, {name: "ASKPURCHASECONFIRMATION" prompted: "Would you like to buy it?"}]}, {turnId: 2 input: {intent: "BUILD CART" confidence: 1.0 confirmation: "yes").
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the base invention in the combination of Khalid, Jain, Ho, and Pattarawuttiwong to incorporate the teachings of Jain for the selection of the item to purchase to be 
There is motivation to further combine Jain into the combination Khalid, Jain, Ho, and Pattarawuttiwong for the same reasons listed above for claim 1.

Regarding Claim 25, the combination of Khalid, Jain, Ho, and Pattarawuttiwong teaches all the limitations of claim 1 above; however, the combination does not explicitly teach receive in the list of items available for purchase a merchant name and a price for each item available for purchase.
Jain further teaches receive in the list of items available for purchase a merchant name and a price for each item available for purchase (Paragraph 0085 teaches name: "FINDSHOPPINGCANDIDATES" keyword: "kindle charger" candidates: [{ ID: "BOOQFQRELG" price: "$19.99" title: "Store X 9W PowerFast USB Charger"}] name: "PRESENTCANDIDATE" candidate: { ID: "BOOQFQRELG" price: "$19.99" title: "Store X 9W PowerFast USB Charger"} prompted: "I found Store X 9W PowerFast USB Charger. It's $19.99 before tax." name: "ASKPURCHASECONFIRMATION" prompted: "Would you like to buy it?").
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the base invention in the combination of K Khalid, Jain, Ho, and Pattarawuttiwong to incorporate the teachings of Jain to receive in the list of items available for purchase a merchant name and a price for each item available for purchase.
.

Claims 11-12, 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid (US 20140138435) in view of Jain (US 20180261223) in further view of Mullen (US 20160335531) in further view of Tsui (US 20170116596)

Regarding Claim 11, Khalid teaches a system (Paragraph 0064 teaches a system offering a variety of mobile communication services, including communications for various financial account related actions by mobile device users; a mobile transaction will be with respect to an account identified on by/associated with a contactless transaction card; the mobile device obtains account related information from the card via NFC communication; the mobile account related action, however, will involve additional communication with other equipment, which may utilize NFC, and/or mobile carrier provided network transport or wireless local area network transport and the Internet to communicate the accounted related information from the mobile device), comprising: a payment card comprising, a logic circuit, a payment card near-field communication device, one or more antennas, and a payment card memory device, wherein the one or more antennas are coupled to the logic circuit, and the payment card memory device stores a payment card identifier (Paragraphs 0047-0049 teach the contactless transaction card comprises a power module that collects energy at the time of a communication from the RF transmissions from the terminal device or the like attempting communication with a smart digital device including a processor, a near-field communication device, an output device, an audio input device, a memory storing a purchase application stored on and executable by the processor of the smart digital device, wherein the purchase application includes programming code that when executed provides a user interface and is operable to exchange messages via the near field communication device of the smart digital device with the payment card via the logic circuit of the payment card, wherein the purchase application, upon execution, is operable to cause the processor to perform further functions, including functions to: receive, via a verbal input to the audio input device, an item purchase request including an item available to purchase (Paragraphs 0027, 0040, 0042, and 0057 teach the mobile device includes a microphone and speaker for audio input and output, including with respect to some functions related to the transaction processing and communication; the mobile station further includes a near field communication (NFC) sensor, and the NFC sensor includes an NFC type radio frequency transceiver, which in the example is formed by an NFC chipset; the NFC chipset provides two-way wireless communication of information in accordance with NFC technology and protocols; the NFC chipset connects to the NFC coil antenna, for transmitting and receiving NFC communications to/from other NFC compatible devices with compatible transceivers over short air link distances; the transceiver formed by the NFC chipset also sends and receives a variety of signaling messages for establishing NFC links with other NFC-enabled devices and sends and receives various user data over the established NFC links; the signaling, for example, may allow the transceiver formed by the NFC chipset to detect proximity of another NFC capable device, establish an NFC link with the other device, trigger execution of an appropriate application within the mobile device and send and/or receive data for the application as between the mobile device and the other NFC capable device; any application that is intended to utilize account related information obtained from the contactless transaction card includes a copy or instance of a card reader library that enables the mobile device to read account data or the like from the card using the NFC sensor formed by the NFC chipset and the associated antenna; the process to communicate and retrieve account information via the mobile device relates to an action to be implemented through the application, e.g. when the user operates the application on the device to find a product or service to purchase using  in response to the verbal input, present a prompt to the output device for the payment card to be brought within range of the near-field communication device (Paragraphs 0057, 0080, 0083, and 0027 teach the process to communicate and retrieve account information via the mobile device relates to an action to be implemented through the application, e.g. when a user operates the application on the device to find a product or service to purchase using the application; the user who has enabled contactless payment on the mobile device finds a product or service to purchase using application using audio input; for a purchase transaction, a user can simply select an item or service, and then bring their contactless transaction card within range of the NFC sensor on device to make a transaction; the use of an NFC enabled mobile device allows the device user to “Tap to Pay” with a smart credit or that has EMV contactless transaction technology or the like; the user merely can bring the contactless transaction card (regardless of form factor) within range or tap it against the mobile device, observe the card details output to the user via the display or other user interface output and confirm the output information by appropriate input to then pay or otherwise implement the desired transaction); in response to the presentation of the prompt, poll the near-field communication device of the smart digital device to obtain encrypted data from the logic circuit of the payment card when in range of the near-field communication device of the smart digital device (Paragraph 0057, 0080 teaches the user brings the contactless payment card within proximity of the mobile device and thus within proximity of NFC sensor, in our example formed by the transceiver/chipset and antenna; in our NFC to EMV communication example, the mobile device acts as an initiator and generates the and receive a payment card signal containing encrypted data generated by the logic circuit of the payment card using a cryptographic algorithm and an encryption key, wherein the encrypted data includes the payment card identifier (Paragraphs 0051, 0058, 0060, 0081, and 0062 teach the EMV chip is configured such that the account related transmissions via the RFI transceiver are encrypted; upon successful initiation of the connection, the mobile device and contactless transaction card perform a number of steps to securely transfer account related information from storage in the memory of the card to the mobile device; the records read from the memory of the card may contain information such as primary account number, expiration date, cardholder name, and any relevant issuer or cardholder information; depending on the card issuer and the EMV application on the contactless transaction card, cryptographic information is then checked and security information such as Cardholder Verification Method (CVM) is determined; all details are retrieved from 
However, Khalid does not explicitly teach a system comprising: a service provider including an application server, an authentication server and a temporary data storage, wherein the application server, the authentication server and the temporary data storage are communicatively coupled to one another; send the received item purchase request to the application server of the service provider for confirmation; receive a list of merchants offering the item available for purchase provided from the temporary data storage by the application server; present the list of merchants in the user interface; receive, via the user interface, a selection of a merchant in the list of merchants selling the item available for purchase; output, via the user interface, an indication of receipt of the purchase transaction confirmation; and complete a purchase transaction with the selected merchant for the selected item available for purchase.
Jain from same or similar field of endeavor teaches a service provider including an application server, an authentication server and a temporary data storage, wherein the application server, the authentication server and the temporary data storage are communicatively coupled to one another (Paragraph 0027 and Fig. 1 teach the environment 100 may include a voice assistant service (VAS) 102 that exchanges data with a user device 104, such as audio data and voice data, to facilitate a dialog with a user 106 of the user device 104; the user device 104 may be one of any electronic devices that are at least partially controlled using speech commands issued by the user 106; the user device  send the received item purchase request to the application server of the service provider for confirmation; receive a list of merchants offering the item available for purchase provided from the temporary data storage by the application server (Paragraphs 0012, 0027, 0030, and 0086 teach dialog management using a voice assistant system where the dialog pertains to a shopping experience that enables a user to order one or more items using voice-activated commands provided during a dialog exchange with the voice assistant device; the user device may be a dedicated speech recognition device that may receive input from users by receiving spoken commands, which are converted to signals by the user device and/or by a cloud service, and then processed, such as by an exchange of data with the voice assistant system (VAS); the VAS may compile a cart or order items; from time to time, the VAS may announce details about the cart, such as details about the items in the cart (e.g., item titles, description, etc.), price information, quantity information, and/or other information about items in the cart; in addition, the VAS may determine a service that is able to fulfill an order or at least part of an order based at least in part on prior fulfillment present the list of merchants in the user interface (Paragraphs 0046-0047 teach Dialogs in a shopping domain typically consist of multiple turns involving: lists of information (products, pricing, delivery times, etc.).); receiving, via the user interface, a selection of a merchant in the list of merchants selling the item available for purchase (Paragraphs 0027, 0041, and 0046-0048 teach the VAS may be configured to engage in a dialog to receive an order of one or more items from the user, including facilitating selection and confirmation of items, and cause those items to be fulfilled and delivered to the user using a natural and concise dialog; the dialog engine may assist the user in identification and selection of an item using item data; the item data may include items and associated information for items available for consumption and/or acquisition by the user (e.g., the item data may be a catalog of items available for acquisition from one or more different merchants and/or service providers); dialogs in a shopping domain typically consist of multiple output, via the user interface, an indication of receipt of the purchase transaction confirmation to the output device (Fig. 6 and Paragraph 0085 teach "ASK PURCHASE CONFIRMATION" prompted: "With tax, your total comes out to $54.74. Would you like me to place this order?" Clent Docket No. PM14622-US-ORG1intent: "CHECKOUT" confirmation: "yes" name: "PURCHASECONFIRMED" prompted: "OK, order placed."); and complete a purchase transaction with the selected merchant for the selected item available for purchase (Paragraphs 0165-0171 teach Action: Customer requests an item not available on Fresh. Item is available on both Store X and Store Y. Customer: "VAS, order an Echo Dot" VAS: "Store X has Echo Dot for $51.39. Would you like to order it?" Customer: "Yes" VAS: "This item qualifies for free 2-hour delivery between 6 and 8 PM today, from Store Y. Would you like to order from Store Y?" Customer: "Yes." VAS: "Great. Order placed. It will be delivered between 6 and 8 PM today.").
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the base invention in Khalid, which teaches using a payment card to authenticate the purchase of a verbal item request with by communicating with an NFC communication device, to incorporate the teachings of Jain which teaches after receiving the verbal item request obtaining a list of available items and outputting the list to the user for selection.
There is motivation to combine Jain into Khalid for the same reasons listed above for claim 1.
receive a payment card signal containing encrypted data, wherein the encrypted data includes the payment card identifier and a counter value; send a confirmation request for authentication to the authentication server of the service provider, wherein the confirmation request includes a payment card identifier and encrypted data both of which were obtained from the payment card, and the encrypted data including a dynamic password related to a counter value maintained by the payment card memory device; and receive from the authentication server, in response to the authentication of the confirmation request, a purchase transaction confirmation authorizing a purchase transaction.
Mullen from same or similar field of endeavor teaches receive a payment card signal containing encrypted data, wherein the encrypted data includes the payment card identifier and a counter value (Paragraphs 0064, 0028, and 0120 teach a dynamic code may change based on an event, for example, based on a change in time, a counter and/or the like; generation of a dynamic number (i.e., code) may be accomplished in a variety of ways; a signal may be generated by the dynamic card (e.g., a counter signal, a timing signal, etc.) and the dynamic card may produce a dynamic number based on the signal, the private key and the private card number; a contactless device (i.e., payment card) may communicate at least a portion of transactional information to device (i.e., mobile device) to initiate a financial transaction); send a confirmation request for authentication to the authentication server of the service provider, wherein the confirmation request includes a payment card identifier and encrypted data both of which were obtained from the payment card, and the encrypted data including a dynamic password related to a counter value maintained by the payment card memory device (Paragraphs 0120 and 0084-0086 teach the device may communicate transactional information, merchant data and/or transaction specific data to remote verification processor; the remote verification processor may determine, for example, a private key used by card to generate dynamic data, as well as inputs to the private key not received from network (if any), by comparing the identification number against stored information; the remote verification processor may generate comparison data using, for example, the determined private key, the timestamp, and any other inputs to the determined private key); 5Appl. No. 16/504,987Docket No.: 1988.0255Reply to Office Action of October 1, 2021receive from the authentication server, in response to the authentication of the confirmation request, a purchase transaction confirmation authorizing a purchase transaction (Paragraph 0125 teaches the dynamic data verification server may retrieve a function(s) or select a verification code (e.g., from local secure storage) using the identifier and the timestamp; the verification code may be compared to the dynamic code to determine a result based on a degree of similarity (e.g., a match to a solution or a match within a range of codes) between the verification and dynamic codes; the result may indicate whether a dynamic number is valid and may be communicated, for example, to a card reader).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the base invention in the combination of Khalid and Jain, which teaches using a payment card to authenticate the purchase of a verbal item request with by communicating 
There is motivation to combine Mullen into the combination of Khalid and Jain because dynamic numbers may change according to various schemes as a security measure against fraudulent transactions. For example, the dynamic numbers may change based on time and/or upon the occurrence of an event such that a previously recorded number may become unusable. The dynamic numbers may change with each transaction, when card is turned on, and the like (Mullen Paragraph 0025).
However, the combination of Khalid, Jain, and Mullen does not explicitly teach present, via the user interface, a prompt requesting insertion of the payment card into a vicinity of the near-field communication device of the smart digital device.
Tsui from same or similar field of endeavor teaches present, via the user interface, a prompt requesting insertion of the payment card into a vicinity of the near-field communication device of the smart digital device (Paragraph 0077 teaches if the proximity based communication circuitry or module of the electronic communication device is successfully accessed, the merchant's website prompts the user to tap a proximity based communication enabled payment card against the electronic communication device).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Khalid, Jain, and Mullen to incorporate the teachings of Tsui to 
There is motivation to combine Tsui into the combination of Khalid, Jain, and Mullen because the requirement to manually enter payment and shipping data for a transaction is inconvenient, time consuming, and tedious. In some instances, the inconvenience of entering this data results in lost sales for the merchant or other entity. In addition, manually entered card data poses a higher risk of card fraud as compared to transactions where a card is physically presented (Tsui Paragraph 0004).

 Regarding Claim 12, the combination of Khalid, Jain, Mullen, and Tsui teaches all the limitations of claim 11; however, the combination does not explicitly teach receive in the list of items available for purchase a merchant name and a price for each item available for purchase.
Jain further teaches receive in the list of items available for purchase a merchant name and a price for each item available for purchase (Paragraph 0085 teaches name: "FINDSHOPPINGCANDIDATES" keyword: "kindle charger" candidates: [{ ID: "BOOQFQRELG" price: "$19.99" title: "Store X 9W PowerFast USB Charger"}] name: "PRESENTCANDIDATE" candidate: { ID: "BOOQFQRELG" price: "$19.99" title: "Store X 9W PowerFast USB Charger"} prompted: "I found Store X 9W PowerFast USB Charger. It's $19.99 before tax." name: "ASKPURCHASECONFIRMATION" prompted: "Would you like to buy it?").
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the base  to receive in the list of items available for purchase a merchant name and a price for each item available for purchase.
There is motivation to further combine Jain into the combination Khalid, Jain, Mullen, and Tsui for the same reasons listed above for claims 11 and 1.

Regarding Claim 17, the combination of Khalid, Jain, Mullen, and Tsui teaches all the limitations of claim 11 above; and Khalid further teaches detect an electric field output by a near-field communication device of the smart digital device (Paragraph 0048 teaches the exemplary RFI transceiver of the payment card connects to the coil antenna, for transmitting and receiving EMV compliant RF communications to/from EMV enabled terminal devices with compatible transceivers over short air link distances; the communication protocol of the RFI in the EMV chip is a subset of the NFC protocol used by NFC transceivers such as the transceiver formed by the chipset; hence, the chipset and RFI transceiver are sufficiently compatible to enable the mobile device to detect and communicate with a contactless transaction card, in a manner analogous to communications with other NFC capable devices; from the perspective of the card, for example, the NFC enabled mobile device can appear similar to an EMV capable card reader terminal); retrieve the payment card identifier from the payment card memory device (Paragraphs 0059-0060 teach a typical EMV Transaction flow may involve an application selection step, which allows the mobile device to query the EMV chip in the card to determine a list of supported applications on the mobile device; the mobile device application sends a processing options data objects list,  encrypt the payment card identifier (Paragraph 0051 teaches the EMV chip also is configured such that the account related transmissions via the RFI transceiver are encrypted); generate by the logic circuit a payment card signal including the encrypted payment card identifier (Paragraphs 0051-0052 teach communications to the card via the RFI transceiver also may be encrypted, for decoding by element(s) on the chip; the secure data storage and encrypted communication provide enhanced security and reduce the likelihood of fraud against the card user's financial account); and respond to a detected electric field by emitting, via the payment card near-field communication device, the payment card signal (Paragraph 0060 teaches the records read from the memory and thus obtained by the mobile device, for example, may contain information such as primary account number, expiration date, cardholder name, and any relevant issuer or cardholder information.).

Regarding Claim 18, the combination of Khalid, Jain, Mullen, and Tsui teaches all the limitations of claim 11 above; however the combination does not explicitly teach a temporary data storage coupled to the application server, wherein the application server is further operable to perform additional functions, including functions to: aggregate the item purchase request with other item purchase requests in a group of item purchase requests; store the group of item purchase requests in the temporary data storage; and receive the confirmation request to complete a purchase transaction for at least one item purchase request in the group of item purchase requests.
Jain further teaches a temporary data storage coupled to the application server, wherein the application server is further operable to perform additional functions, including functions to: aggregate the item purchase request with other item purchase requests in a group of item purchase requests (Paragraphs 0046-0049 and 0114 teach dialogs in a shopping domain typically consist of multiple turns involving: lists of information (products, pricing, delivery times, etc.) and cart/multi-item purchase building; Pending Order or Cart: Customer might already have a running cart (or an order pending delivery) with the store; it might be faster/price effective to add the item to the existing order/cart); store the group of item purchase requests in the temporary data storage (Paragraph 0030 teaches as the user interacts with the VAS, the VAS may compile a cart or order of items; the VAS may include fulfillment details, such as an assigned service to fulfill at least some of the items in the cart; the VAS may determine a service that is able to fulfill an order or at least part of an order based at least in part on prior fulfillment services used by the user and/or based on information associated with the user (e.g., location, timeframe for delivery, etc.)); and receive the confirmation request to complete a purchase transaction for at least one item purchase request in the group of item purchase requests (Paragraph 0027 teaches the VAS may be configured to engage in a dialog to receive an order of one or more items from the user, including facilitating selection and confirmation of items, and cause those items to be fulfilled and delivered to the user using a natural and concise dialog, as described in the examples below; the VAS and the user device may be in communication via one or more networks, which include wired and/or wireless networks).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the base invention in the combination of Khalid, Jain, Mullen, and Tsui to incorporate the teachings of Jain for a temporary data storage to be coupled to the application server, wherein the application server is further operable to perform additional functions, including functions to: aggregate the item purchase request with other item purchase requests in a group of item purchase requests; store the group of item purchase requests in the temporary data storage; and receive the confirmation request to complete a purchase transaction for at least one item purchase request in the group of item purchase requests.
There is motivation to further combine Jain into the combination Khalid, Jain, Mullen, and Tsui for the same reasons listed above for claim 11.

Regarding Claim 19, the combination of Khalid, Jain, Mullen, and Tsui teaches all the limitations of claim 18 above; and Jain in claim 11 above teaches wherein the purchase application is further operable to perform additional functions, including functions to: in response to receiving the list of all items in the group of item purchase requests, present the list of all items in the user interface provided by the purchase application (Paragraphs 0046-0047 and 0038 teach dialogs in a shopping domain typically consist of multiple turns involving: lists of information (products, pricing, delivery times, etc.)).
However, the combination does not explicitly teach in response to a selection of one or more items in the list, generate a prompt to introduce the payment card into an electric field of a near-field communication device of the smart digital device, wherein the prompt is output on an output device of the smart device; receive via the near-field communication device of the smart device an encrypted payment card identifier; and using the encrypted payment card identifier, request authorization to complete the purchase transaction for the selected one or more items in the list.
Tsui further teaches in response to a selection of one or more items in the list, generate a prompt to introduce the payment card into an electric field of a near-field communication device of the smart digital device, wherein the prompt is output on an output device of the smart device (Paragraphs 0077-0078 teach if the proximity based communication circuitry or module of the electronic communication device is successfully accessed, the merchant's website prompts the user to tap a proximity based communication enabled payment card against the electronic communication device to complete transaction; if the proximity based communication module of the electronic communication device does detect proximity based communication circuitry or module of a payment card or other device within the predefined period of time and  receive via the near-field communication device of the smart device an encrypted payment card identifier (Paragraphs 0078, 0132, and 0167 teach if the proximity based communication module of the electronic communication device does detect proximity based communication circuitry or module of a payment card within the predefined period of time and a connection is successfully established, the proximity based communication circuitry or module of the electronic communication device extracts available data from the payment card; data includes payment data (e.g., a credit card number) and personal data (e.g., a billing address or an email address); the received information includes one or more encrypted values and a subsequent recipient of the transaction data (e.g., a financial institution) may have the decryption key and thus be able to access the data); and using the encrypted payment card identifier, request authorization to complete the purchase transaction for the selected one or more items in the list (Paragraphs 0081 and 0173 teach the payment data collected by the website is sent for verification and payment processing; specifically, the encrypted values are extracted from the card and transmitted to the server or a third party for the transaction; a decryption key corresponding to the encrypted values is available at the server).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Khalid, Jain, Mullen, and Tsui Jain to incorporate the further 
There is motivation to further combine Tsui into the combination of Khalid, Jain, Mullen, and Tsui because of the same reasons listed above for claim 11.

Regarding Claim 20, the combination of Khalid, Jain, Mullen, and Tsui teaches all the limitations of claim 11 above; and Khalid further teaches wherein a near-field communication device of the smart digital device connects to the smart digital device using a wired or wireless connection (Paragraph 0064 teaches the mobile device obtains account related information from the card via NFC communication, as discussed above; the mobile account related action, however, will involve additional communication with other equipment, which may utilize NFC, and/or mobile carrier provided network transport or wireless local area network transport and the Internet to communicate the accounted related information from the mobile device).

Regarding Claim 21, the combination of Khalid, Jain, Mullen, and Tsui teaches all the limitations of claim 11 above; at least one of a touchscreen display or an input button (Paragraph 0018 teaches the mobile device is in the 
However, the combination does not explicitly teach wherein the selection of the item to purchase is received via at least one of: an input to a touchscreen display, an input button, or a voice command.
Jain further teaches wherein the selection of the item to purchase is received via a voice command (Paragraph 0085 teaches name: "PRESENTCANDIDATE" candidate: {ID: "BOOTSUGXKE" price: "$49.99" title: "Fire Tablet, Black" } prompted: "I found Fire Tablet, Black. It's $49.99 before tax."}, {name: "ASKPURCHASECONFIRMATION" prompted: "Would you like to buy it?"}]}, {turnId: 2 input: {intent: "BUILD CART" confidence: 1.0 confirmation: "yes").
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the base invention in the combination of Khalid, Jain, Mullen, and Tsui to incorporate the teachings of Jain for the selection of the item to purchase to be received via at least one of: an input to a touchscreen display, an input button, or a voice command.
There is motivation to further combine Jain into the combination Khalid, Jain, Mullen, and Tsui for the same reasons listed above for claims 1 and 11.

Regarding Claim 22, the combination of Khalid, Jain, Mullen, and Tsui teaches all the limitations of claim 11 above; and Khalid further teaches in response to the payment card being inserted in the near-field communication electrical field associated with the smart digital device, determining whether the payment card is the authorized payment method associated with the smart digital device account (Paragraphs 0015 and 0062 teach the application may use the information from the contactless transaction card to populate text fields in an order form to complete a transaction or to match the user to an established account; the application may support any one or more of a variety of types of account related actions through the mobile device; the mobile device enables the user to complete a purchase transaction by using a contactless payment flow with user confirmation using EMV flow or using cardholder details to complete the purchase transaction using an online payment process; in addition to a payment transaction in relation to the current purchase flow, the mobile device may match the user to an established account).
However, the combination does not explicitly teach accessing a smart digital device account associated with the smart digital device to retrieve an authorized payment method associated with the smart digital device account.
Jain further teaches accessing a smart digital device account associated with the smart digital device to retrieve an authorized payment method associated with the smart digital device account (Paragraph 0040 teaches the dialog engine may leverage user data to interpret a request from the user and/or in generating a reply; the user data may include user transaction history, user interaction history, user preferences, user payment information, user contact and/or address information, and/or other user information typically known to a merchant that electronically interacts with the user via a user device).

There is motivation to further combine Jain into the combination Khalid, Jain, Mullen, and Tsui for the same reasons listed above for claims 1 and 11.

Regarding Claim 23, the combination of Khalid, Jain, Mullen, and Tsui teaches all the limitations of claim 11 above; and Khalid further teaches wherein the purchase application further causes the processor to: receive from the payment card a payment card identifier related to an issuer of the payment card and to an account associated with the payment card (Paragraph 0060 teaches the records read from the memory of the payment card and thus obtained by the mobile device may contain information such as primary account number, expiration date, cardholder name, and any relevant issuer or cardholder information); and forward the payment card identifier to the authentication server for authentication (Paragraphs 0069-0070 teach the first server is that of an on-line merchant; in a process example like that of FIG. 2 described above; examples of on-line services that might utilize such a server include on-line content stores, on-line catalog services, travel reservation services, etc.; the mobile device may communicate account related information obtained from the card through the network and the to the on-line merchant server (FIG. 3); another 

Regarding Claim 24, the combination of Khalid, Jain, Mullen, and Tsui teaches all the limitations of claim 23 above; and Khalid further teaches wherein the purchase application further causes the processor to: receive an authentication result from the authentication server in response to forwarding the payment card identifier (Paragraphs 0069-0070 teach additional communications are exchanged between the mobile device and the on-line merchant server, for example, to complete a particular purchase transaction; the on-line merchant server and/or the mobile device may communicate with the card/account processing server to validate the identified account associated with the card and authorize payment for a particular purchase transaction against the account).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Khalid (US 20140138435) in view of Jain (US 20180261223) in further view of Ho (US 11,037,139 B1) in further view of Pattarawuttiwong (US 20190102764) in further view of Tsui (US 20170116596).

Regarding Claim 4, the combination of Khalid, Jain, Ho, and Pattarawuttiwong teaches all the limitations of claim 1 above; however, the combination does not explicitly teach prompting a user to insert the payment card into the near-field communication electrical field associated with the smart digital device.
Tsui from same or similar field of endeavor teaches prompting a user to insert the payment card into the near-field communication electrical field associated with the smart digital device (Paragraph 0077 teaches if the proximity-based communication circuitry or module of the electronic communication device is successfully accessed, the merchant's website prompts the user to tap a proximity-based communication enabled payment card against the electronic communication device).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Khalid, Jain, Ho, and Pattarawuttiwong to incorporate the teachings of Tsui to prompt a user to insert the payment card into the near-field communication electrical field associated with the smart digital device.
There is motivation to combine Tsui into the combination of Khalid, Jain, Ho, and Pattarawuttiwong because the requirement to manually enter payment and shipping data for a transaction is inconvenient, time consuming, and tedious. In some instances, the inconvenience of entering this data results in lost sales for the merchant or other entity. In addition, manually entered card data poses a higher risk of card fraud as compared to transactions where a card is physically presented (Tsui Paragraph 0004).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid (US 20140138435) in view of Jain (US 20180261223) in further view of .

Regarding Claim 14, the combination of Khalid, Jain, Mullen, and Tsui teaches all the limitations of claim 11 above; however the combination does not explicitly teach further comprising the application server of the service provider being operable to: in response to receipt of the item purchase request from the smart digital device, generate a query to locate an item for purchase at a plurality of merchant servers coupled to the service provider; send the query to the plurality of merchant servers; and receive, in response to the query, a merchant response to the query from a respective merchant server of the plurality of merchant servers, wherein each respective merchant website responds with the merchant response and each merchant response includes an item identifier and a price of the item for purchase offered for sale by the respective merchant server.
Yeh from same or similar field of endeavor teaches the application server of the service provider being operable to: in response to receipt of the item purchase request from the smart digital device, generate a query to locate an item for purchase at a plurality of merchant servers coupled to the service provider (Paragraphs 0003 and 0032 teach the list server parses the received user input for a minimum set of product data querying at least one shopping service; list server uses keyword lists to identify data types of single-word and multi-word elements of the text file; the specific minimum data will vary dependent on the shopping services available to the list server); send the query to the plurality of merchant servers (Paragraphs 0033-0034 teach the list server parses the received user input for each of type of data in the set {product genus, product subgenus(es), product name, brand name, price information, retailer name, manufacturer name, size, quantity}, wherein a minimum set of product data for querying a shopping service comprises a subset of the set; upon parsing a minimum set of product data for querying a shopping service, the list server queries at least one shopping service using the parsed data); and receive, in response to the query, a merchant response to the query from a respective merchant server of the plurality of merchant servers, wherein each respective merchant website responds with the merchant response and each merchant response includes an item identifier and a price of the item for purchase offered for sale by the respective merchant server (Paragraph 0035-0036 teach the list server receives at least one product description responsive to the query from at least one shopping service and presents, via the user device, each received at least one product description to the user; the list server presents, via the user device, a plurality of matching items in a hierarchy organized by product name, with lower hierarchy levels comprising one or more of price information, retailer name, manufacturer name, size, and quantity).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Khalid, Jain, Mullen, and Tsui to incorporate the teachings of Yeh to further comprise the application server of the service provider being operable to: in response to receipt of the item purchase request from the smart digital device, generate a query to locate an item for purchase at a plurality of merchant servers 
There is motivation combine Yeh into the combination of Khalid, Jain, Mullen, and Tsui because the combination of sporadic, generalized, mixed, and often poorly-focused inputs to smart electronic lists (including from multiple users of a single list), the requirement for highly-specific product descriptions required as inputs by shopping services, and the unavailability of non-electronic methods to reconcile the differences between such inputs, creates unaddressed problems. The base invention is improved because the technology disclosed herein can maintain, and in some examples shop, an accessible list that is organized and includes recommendations and other helpful features. As such, the technology may be employed to address problems unique to electronic lists in electronic commerce, such as the conflict described above (Yeh Paragraphs 0017 and 0018).
However, the combination of Khalid, Jain, Mullen, Tsui, and Yeh does not explicitly teach consolidate each merchant response in a consolidated list of merchants for purchase according to the payment card identifier; and send the consolidated list to the smart digital device.
Narasimhan from same or similar field of endeavor teaches consolidate each merchant response in a consolidated list of merchants for purchase according to the payment card identifier (Paragraphs 0033, 0035, and 0042  and send the consolidated list to the smart digital device (Paragraph 0054 teaches an embodiment of a customer device displays the item 206, item 218, and other information associated with the items).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Khalid, Jain, Mullen, Tsui, and Yeh to incorporate the teachings of Narasimhan to consolidate each merchant response in a consolidated list of merchants for purchase according to the payment card identifier; and send the consolidated list to the smart digital device.
There is motivation combine Narasimhan into the combination of Khalid, Jain, Mullen, Tsui, and Yeh because currently if the user subsequently wishes to purchase the items previously placed in the user’s shopping cart, they must go through the process again to select those items, have them stored in a new shopping cart, and 

Regarding Claim 15, the combination of Khalid, Jain, Mullen, Tsui, Yeh, and Narasimhan teaches all the limitations of claim 14 above; and Khalid further teaches further comprising an authentication server communicatively coupled to the application server and the purchase application wherein the application server when sending the conformation request to the authentication server is operable to: extract the payment card identifier from the confirmation request (Paragraph 0060 teaches the records read from the memory of the payment card and thus obtained by the mobile device may contain information such as primary account number, expiration date, cardholder name, and any relevant issuer or cardholder information); forward the payment card identifier extracted from the confirmation request to the authentication server (Paragraphs 0069-0070 teach the first server is that of an on-line merchant; in a process example like that of FIG. 2 described above; examples of on-line services that might utilize such a server include on-line content stores, on-line catalog services, travel reservation services, etc.; the mobile device may communicate account related information obtained from the card through the network and the to the on-line merchant server (FIG. 3); another exemplary server is a card/account processing server; the on-line merchant server and/or the mobile device may communicate with the card/account processing server to validate the identified account associated with the card); and receive from the authentication server the purchase transaction confirmation that the payment card is authorized to complete the purchase transaction (Paragraphs 0069-0070 teach additional communications are exchanged between the mobile device and the on-line merchant server, for example, to complete a particular purchase transaction; the on-line merchant server and/or the mobile device may communicate with the card/account processing server to validate the identified account associated with the card and authorize payment for a particular purchase transaction against the account).

Regarding Claim 16, the combination of Khalid, Jain, Mullen, Tsui, Yeh, and Narasimhan teaches all the limitations of claim 14 above; and Khalid further teaches wherein the application server is operable to perform additional functions, including functions to: receive the confirmation request from the purchase application, wherein the confirmation request includes an item for purchase selected from the consolidated list of merchants and an authentication indication to confirm the payment card is linked with the item purchase request (Paragraphs 0081, 0062, and 0069-0070 teach details are retrieved from the contactless transaction card for the particular purchase transaction without user intervention, and the device begins relevant payment processing; the application will use the retrieved details to complete an action in or through operation of the mobile device, in relation to a financial account identified by the account information; a first server is that of an on-line merchant; the mobile device may communicate account related information obtained from the card through the network to the on-line merchant server (FIG. 3); the other exemplary server is a card/account processing server; for example, the on-line merchant server and/or the mobile device may communicate with the server to validate the identified account associated with the card); and upon successful confirmation of the payment card, completing a purchase transaction with a respective merchant for the item for purchase selected from the consolidated list of merchants (Paragraphs 0069-0070 teach additional communications are exchanged between the device and the on-line merchant server, for example, to complete a particular purchase transaction; the on-line merchant server and/or the mobile device may communicate with the card/account processing server to validate the identified account associated with the card and authorize payment for a particular purchase transaction against the account).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kushevsky et al. (US 20130221092) teaches a method of loading a transaction card account onto a mobile device, the mobile device comprising a memory and a contactless reader, the method comprising: reading, via the contactless reader, transaction card information from a physical contactless transaction card corresponding to the transaction card account; sending a retrieval message, to an issuer server, to retrieve a card security credential for the transaction card account, the retrieval message comprising the transaction card information for identifying the transaction card account at the issuer server; receiving, from the issuer server, a card security credential for the transaction card account; and storing, the transaction card information and the card security credential as a transaction card corresponding to the transaction account, on the memory of the mobile device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3619